Citation Nr: 0704799	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
thigh gunshot wound, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 

By a decision of this same date, that part of the Board's May 
3, 2006, decision that denied an increased evaluation for 
residuals of right thigh gunshot wound is vacated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2006, the veteran's representative raised the 
arguments that the veteran had an open appeal since 1959 and 
that the March 4, 1959 rating decision, which reduced the 
evaluation of the service-connected residuals of right thigh 
gunshot wound from 40 percent to 30 percent, was clearly and 
unmistakably erroneous.  The veteran's representative also 
argued that the outcome of these issues is so closely tied 
together with the issue currently on appeal - entitlement to 
an increased rating for residuals of right thigh gunshot 
wound - that they cannot be separated, citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Because the veteran's representative wants these additional 
issues addressed before the decision on the appeal concerning 
a higher rating for the residuals of right thigh gunshot 
wound, the Board will defer its decision on the issue on 
appeal pending action by the RO on the issues raised by the 
veteran's representative in March 2006.

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate the issues of 
(1) whether the veteran had an open appeal 
since 1959 and (2) whether the March 4, 
1959 rating decision, which reduced the 
evaluation of the service-connected 
residuals of right thigh gunshot wound 
from 40 percent to 30 percent, was clearly 
and unmistakably erroneous.  The RO should 
then notify the veteran of its decision 
and provide him with his appellate rights 
concerning that decision.

2.  Following completion of its action 
concerning the issues raised by the 
veteran's representative in March 2006, 
the RO should return the appeal concerning 
a higher rating for the residuals of right 
thigh gunshot wound to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



